TJOFLAT, Circuit Judge,
Dissenting:
A claim of ineffective assistance of counsel “is an attack on the fundamental fairness of the proceeding whose result is challenged.” Strickland v. Washington, 466 U.S. 668, 697, 104 S.Ct. 2052, 2070, 80 L.Ed.2d 674 (1984). The claim in this case is that appellate counsel rendered ineffective assistance under Strickland by failing to assert on direct appeal a violation of Hall’s right under the Georgia Constitution to be present at a critical stage of her murder trial, which is structural error under Georgia law. See Griffin v. Terry, 291 Ga. 326, 729 S.E.2d 334, 336 (2012). The Georgia Supreme Court, on habeas corpus review, assumed that counsel’s performance was constitutionally deficient but denied Hall relief because she failed to demonstrate Strickland prejudice—a reasonable probability that, had counsel asserted the error, the outcome of her trial would have been different.1 Strickland, 466 U.S. at 694, 104 S.Ct. at 2068.
The majority hold that the Georgia Su- ■ preme Court’s decision was “contrary to, or involved an unreasonable application of, clearly established Federal Law, as deter*686mined by the Supreme Court of the United States.”2 28 U.S.C. § 2254(d)(1). Consequently, Hall is entitled to the writ and an opportunity to present her claim of structural error to the Georgia courts as if she were appealing her convictions in the first instance.3
The Georgia Supreme Court’s decision runs afoul of § 2254(d)(1), the majority hold, because it misapplied the Supreme Court’s decision in Smith v. Robbins, 528 U.S. 259, 120 S.Ct. 746, 145 L.Ed.2d 756 (2000), a case that Hall did not cite to the Georgia Supreme Court and the Court did not consider. According to the majority, Robbins modifies Strickland’s prejudice prong. Where ineffective assistance of appellate counsel is claimed, the prejudice inquiry no longer considers whether the outcome of the trial would have been different but for counsel’s neglect; rather, the inquiry is strictly whether the outcome of the appeal would have been different. Because structural error is prejudicial per se, the majority conclude that but for counsel’s neglect, the Georgia Supreme Court may have vacated Hall’s convictions and granted her a new trial.4
I dissent because the majority’s use of Robbins is inapposite. If not, Robbins in effect overrules Supreme Court holdings— and our precedents that rely on those holdings—requiring a habeas petitioner to demonstrate actual prejudice in order to prevail on a procedurally defaulted claim. Moreover, the majority’s use of Robbins changes the prejudice standard for claims of ineffective assistance of appellate counsel brought under 28 U.S.C. § 2255, as well as those brought under § 2254. But putting all of this aside, when Hall presents her claim to the Georgia Supreme Court pursuant to the our mandate to the District Court, she is likely to go away empty handed.
I.
The majority’s use of Robbins is inappo-site. That case dealt primarily with the question of whether California’s modified procedure for filing an Anders brief (a “Wende brief’) was constitutional. Robbins, 528 U.S. at 264-84, 120 S.Ct. at 752-63. After affirming the California procedure, the Supreme Court remanded the case, indicating in the process that Robbins might prevail if he could “show a reasonable probability that, but for his counsel’s unreasonable failure to file a merits brief, he would have prevailed on *687his appeal.” Id. at 284-86, 120 S.Ct. at 768-64 (citing Strickland, 466 U.S. at 694, 104 S.Ct. at 2052) (emphasis added). The majority seize on this language in concluding that, under Robbins, Strickland prejudice turns on the probable outcome of the petitioner’s direct appeal. This single sentence is not Robbins' holding, however. The Court did not evaluate the merits of the claims Robbins wanted to pursue on direct appeal because those claims fell outside the narrow question before the Court, which was whether California’s Anders brief procedure was constitutional. Consequently, the Court’s statement regarding whether “[Robbins] would have prevailed on his appeal” is neither part of the Robbins judgment that California’s modified Anders procedure was constitutionally sound nor is it necessary to that holding. Robbins, 528 U.S. at 285, 120 S.Ct. at 764.
More crucially, Robbins simply does not address whether a habeas petitioner should demonstrate actual prejudice in prosecuting a procedurally defaulted claim of trial court error for the first time on collateral review. The requirement of actual prejudice induces the petitioner to raise the claim on direct appeal and thereby enhances finality. Robbins, according to the majority, eliminates that inducement. As a strategic ploy, the party can now await the result of the direct appeal and, if unsuccessful, repair to the habeas court as a stand in for the appellate court. Obviously, such an arrangement would be intolerable. Saddling a petitioner with a prejudice burden on collateral review that is greater than the prejudice burden on direct appeal is the means for avoiding it. See Brecht v. Abrahamson, 507 U.S. 619, 633, 113 S.Ct. 1710, 1719, 123 L.Ed.2d 353 (1993) (explaining that “[t]he principle that collateral review is different from direct review resounds throughout our habeas jurisprudence”); Purvis v. Crosby, 451 F.3d 734, 743 (11th Cir. 2006) (same).
Moreover, as the Supreme Court stated in United States v. Frady, 456 U.S. 152, 102 S.Ct. 1584, 71 L.Ed.2d 816 (1982), the standard applicable on direct appeal does not apply on collateral review because “we are entitled to presume [the defendant] stands fairly and finally convicted.”5 456 U.S. at 164, 102 S.Ct. at 1592. Absent the requirement of actual prejudice, claims of trial court error would receive identical treatment on direct appeal and collateral review, obliterating any attempt to uphold the “presumption of finality and legality [that] attaches to the conviction and sentence” when the direct appeal process ends. Brecht, 507 U.S. at 633, 113 S.Ct. at 1719; see also Frady, 456 U.S. at 166-68, 102 S.Ct. at 1593-94. If Robbins eliminates the requirement that a petitioner must show actual prejudice in order to obtain collateral relief on a claim defaulted on direct appeal, then, by implication at least, it partially overrules long standing Supreme Court precedent, not to mention our own decisions based on that precedent.
In Francis v. Henderson, 425 U.S. 536, 96 S.Ct. 1708, 48 L.Ed.2d 149 (1976), the *688petitioner, Francis, was indicted by a Louisiana grand jury from which blacks had been excluded due to their race. Id. at 537-38, 96 S.Ct. at 1709. He failed to object to the grand jury’s composition prior to trial and was convicted. Id. After his conviction was final and he was denied collateral relief in state court, a federal district court granted his application for a writ of habeas corpus under § 2254. Id. The Court of Appeals reversed. Newman v. Henderson, 496 F.2d 896, 899 (5th Cir. 1974). Citing the Supreme Court’s decision in Davis v. United States, 411 U.S. 233, 93 S.Ct. 1577, 36 L.Ed.2d 216 (1973), which involved a defaulted constitutional claim similar to Hall’s, the Fifth Circuit held that Francis was not entitled to relief. Although he had shown “cause” for his procedural default, he failed to demonstrate “actual prejudice.” Newman, 496 F.2d at 898-99. The Supreme Court affirmed:
[T]he Court of Appeals was correct in holding that the rule of Davis v. United States applies with equal force when a federal court is asked in a habeas corpus proceeding to overturn a state-court conviction because of an allegedly unconstitutional grand jury indictment. In a collateral attack upon a conviction that rule requires, contrary to the petitioner’s assertion, not only a showing of “cause” for the defendant’s failure to challenge the composition of the grand jury before trial, but also a showing of actual prejudice.
Francis, 425 U.S. at 542, 96 S.Ct. at 1711.
In Hollis v. Davis, we followed Francis by requiring petitioners asserting defaulted claims of structural error to show actual prejudice even if those claims would otherwise warrant “automatic reversal” on direct appeal. 941 F.2d 1471, 1479 (11th Cir. 1991).
In Purvis v. Crosby, we held that prisoners claiming that trial counsel was ineffective in failing to object to a structural error must prove actual prejudice in order to satisfy Strickland’s prejudice prong. 451 F.3d 734, 741-42 (11th Cir. 2006). We explained that “[o]ur Hollis decision establishes as the law of this circuit that an ineffective assistance of counsel claim based on the failure to object to a structural error at trial requires proof of [actual] prejudice.” Id. at 742. To hold that the petitioner need not show actual prejudice would render
the Supreme Court’s holding[ ] in ... Francis ... pointless. Any defendant who could not make the prejudice showing necessary to have a defaulted claim of structural error considered could bypass that requirement by merely dressing that claim in ineffective assistance garb and asserting that prejudice must be presumed. We are not inclined to believe that the Supreme Court’s decision[ ] in ... Francis [is] pointless.
Id. at 743. Moreover,
[a]s the Supreme Court has emphasized, “[t]he principle that collateral review is different from direct review resounds throughout our habeas jurisprudence,” Brecht, 507 U.S. at 633, 113 S.Ct. at 1719. To hold that the presumption of prejudice applies not only when properly preserved structural errors are raised on appeal but also when related ineffective assistance claims are raised in a collateral proceeding would dimmish the difference between direct and collateral review. It would undermine the important finality arjd comity interests that are entitled to respect in a § 2254 proceeding, like this one. That we decline to do.

Id.

In sum, it is clear to me that the Georgia Supreme Court’s decision was not proscribed by 28 U.S.C. § 2254(d)(1) because Bobbins did not and would not have estab*689lished federal law so restricting the prejudice inquiry established by longstanding precedent.
II.
The majority’s Robbins holding changes • the prejudice standard for ineffective-assistance-of-appellate-counsel claims in § 2255 proceedings as well as those brought under § 2254. This is so because the Georgia post-conviction model mirrors the federal model created by § 2255, See Battles v. Chapman, 269 Ga. 702, 506 S.E.2d 838, 839 (1998) (adopting the Strickland standard for ineffective-assistance-of-counsel claims in Georgia). That today’s holding will apply in § 2255 cases exactly it as does in the § 2254 case here becomes obvious when we compare the processing of Hall’s case in the Georgia courts with the processing of Hall’s hypothetical case in the Eleventh Circuit courts.6
In. both cases, the trial judge committed structural error in allowing Hall’s daughter to testify in Hall’s physical absence.7 In both cases, Hall’s appellate lawyer failed to assert the structural error on direct appeal. In both cases, after Hall’s convictions are affirmed on appeal, Hall petitions the trial court for habeas corpus relief. Prior ■ to today’s decision, in both cases Hall is denied relief because she failed to prove Strickland prejudice. See Strickland, 466 U.S. at 697, 104 S.Ct. at 2070. In sum, today’s decision will work a sea change in the collateral courts’ entertainment of trial court errors appellate counsel failed to assert on direct appeal. The collateral courts will step in and perform as appellate courts would in the first instance.
III.
What will be the likely outcome when the Georgia courts consider Hall’s claim of structural error as if she had presented the claim to the Court on direct appeal?8 Hall’s trial attorney invited the error by agreeing to the challenged arrangement. In Georgia, invited errors are rendered null on appeal. See, e.g., Barnes v. State, 269 Ga. 345, 496 S.E.2d 674, 686 (1998) (holding an invited error is not a basis for reversal). The same is true in this Circuit:
The invited error doctrine “stems from the common sense view that where a party invites the trial court to commit error, he cannot later cry foul on appeal.” United States v. Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009). Thus, where one party has induced or invited error, we may not invoke the plain error rule to reverse the district court’s judgment.
United States v. Carpenter, 803 F.3d 1224, 1236 (11th Cir. 2015).
*690That the Georgia Supreme Court would have invoked the invited error doctrine no doubt explains why Hall’s lawyer did not assert the structural error on direct appeal. He knew that the assertion would have failed.9 Consider the farce that would be created if trial counsel, in a case such as Hall’s, could for strategic reasons agree to the challenged arrangement and then, if ■the strategy failed, have the client’s conviction set aside on appeal. How would the readers of the Atlanta Journal-Constitution react if the law allowed defense counsel to manipulate trial judges like that?
The invited error doctrine did not preclude Hall from seeking habeas corpus relief on the ground that counsel’s trial strategy constituted ineffective assistance. In fact, she presented such a claim to the habeas court. She abandoned it because she could not show Strickland prejudice.

. The Court expressed its prejudice holding as follows:
Thus, to show actual prejudice to [her] appeal, [Hall] must demonstrate that [her] absence from the [examination of Alyssa] would have been' reversible error without the benefit of presumed prejudice, To do so, [she] must establish a reasonable probability that the error would have been found not harmless at trial, i.e., a "reasonable probability that the outcome would have been more favorable if counsel had objected to her absence during the [examination of Alyssa].”
Seabolt v. Hall, 292 Ga. 311, 737 S.E.2d 314, 317 (2013) (quoting Griffin v. Terry, 291 Ga. 326, 729 S.E.2d 334, 337 (2012) (internal citations omitted)). In support of its holding, the Court cited Bridges v. State, 286 Ga. 535, 690 S.E.2d 136 (2010), in which the Court applied Strickland’s actual prejudice test, rather than presumed prejudice, to the same constitutional violation Hall asserted—the denial of the right to be present at a critical stage of the trial. Id. at 140.
[W]here, as here, a defendant is not challenging his conviction directly based on an alleged violation of the right to be present, but instead raises the issue only indirectly under the aegis of an ineffective assistance of counsel claim, he or,she must satisfy both prongs of the Strickland test for constitutional ineffective assistance of counsel claims.
Id. (quoting Peterson v. State, 284 Ga. 275, 663 S.E.2d 164, 168 (2008)). The Court rejected Bridges’ claim finding "the evidence of Bridges’ guilt was overwhelming, and there is no reasonable probability that the outcome would have been more favorable if counsel had objected to his absence during the pretrial instructions.” Id.


. As we have noted:
The statutory phrase "clearly established Federal law” refers only to "the holdings, as opposed to the dicta,” of the Supreme Court decisions extant at the time of the State court adjudication. Williams v. Taylor, 529 U.S. 362, 412, 120 S.Ct. 1495, 1523, 146 L.Ed.2d 389 (2000). A State court decision is "contrary to” a Supreme Court holding "if the state court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if the state court decides a case differently than [the Supreme] Court has on a set of materially indistinguishable facts.” Id. at 412-13, 120 S.Ct. at 1523. A State court decision involves an unreasonable application of a Supreme Court holding if the State court correctly identifies the holding but unreasonably .applies it to the facts of the prisoner’s case. Id. at 407, 120 S.Ct. at 1520.
Hardy v. Comm'r, Ala. Dept. of Corr., 684 F.3d 1066, 1074 (11th Cir. 2012).


. I assume that the District Court on remand will issue a writ of habeas corpus directing the Supreme Court of Georgia to uphold the Superior Court’s grant of habeas relief. Whether the Supreme Court, itself, passes on Hall's claim of structural error or tasks the Superior Court with that job will be a matter for the Supreme Court to determine.


. As I point out in Part III, infra, it is far from certain that Hall would have received a new trial had her claim of structural error been asserted on direct appeal.


. In fact, Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), carries this principle forward. The Court noted:
The principles governing ineffectiveness claims should apply in federal collateral proceedings as they do on direct appeal or in motions for a new trial. As indicated by the "cause and prejudice” test for overcoming procedural waivers of claims of error, the presumption that a criminal judgment is final is at its strongest in collateral attacks on that judgment.
Id. at 697, 104 S.Ct. at 2070. This means that prejudice must be assessed by the outcome of trial because prejudice for a procedurally defaulted claim of trial court error on direct appeal or motion for a new trial would look to the outcome of trial. Such a method is bolstered by the presumption of finality which the petitioner must overcome on collateral review.


. I establish the parallel by assuming that in the hypothetical federal case Hall’s husband was a federal official, thereby bringing this case into the jurisdiction of the federal courts under 18 U.S.C. § 1114.


. The Georgia Constitution provided the basis for the structural error in Hall's Georgia case. "No person shall be deprived of the right to prosecute or defend, either in person or by an attorney, that person’s own cause in any of the courts of this state.” Ga. Const. art. 1, § 1, ¶12. The Georgia Supreme Court interprets this provision to guarantee an accused's presence at all critical stages of the prosecution. Griffin, 729 S.E.2d at 336. The U.S. Constitution provided the basis for the structural error in Hall’s hypothetical federal case. “In all criminal prosecutions, the accused shall enjoy ... the Assistance of Counsel for his defense.” U.S. Const, amend. VI. The provision is interpreted to mean that the accused is entitled to be present at all critical stages of the prosecution. United States v. Cronic, 466 U.S. 648, 657-60, 104 S.Ct. 2039, 2046-47, 80 L.Ed.2d 657 (1984).


.In the hypothetical § 2255 proceeding, this Court, in reversing the trial court's granting of relief, gave no indication of how it would have ruled had Hall’s lawyer asserted the structural error on direct appeal.


. In that the assertion would have failed, it could be argued that counsel was not ineffective in not asserting the error.